DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 12-15, 17 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bortz et al. (US 9,853,740).
As per claim 1, Bortz et al., hereinafter Bortz, discloses a system, comprising:
a first emitor configured to emit a pre-defined lighting sequence in time series (col. 18, line 51-65 where an optical transceiver can receive and transmit optical signals; col. 19, line 55 where the signals could be a sequence of pulses; col. 6, line 19-62 where the OBT transmits specific information); and 
an augmented intelligence and knowledge (AIK) device, configured to: 
acquire a plurality of images of an area including the first emitor, the plurality of images being acquired in the time series (col. 40, line 50- col. 41, line 5 where the camera can take many images of an environment); 
generate a base image of the area based at least in part on the acquired plurality of images of the area (col. 41, line 11-15 where a visual scene of a real-world environment is presented); 
process the plurality of images to extract the pre-defined lighting sequence (col. 41, line 16-18 where an icon representative of a detected OTA which transmits identifying information; the identifying information is based on the pre-defined lighting sequence); 
based at least in part on the extracted pre-defined lighting sequence, generate an augmented reality label (col. 41, line 30 where icon is an augmented reality label; col. 26, line 62- col. 27, line 20 where after the presence of an optical data sequence has been detected, additional information can be displayed on the screen of the device. Additional information could be identified and “The type of symbol used may reflect one or more categories obtained from the TID”; col. 28, line 11-15 where identifying information associated with the first OTA is extracted from the optical beacon portion of that OTA’s optical data sequence and displayed in an augmented reality presentation); and 
incorporate the augmented reality label into the base image to generate a modified image of the area to be displayed on a display device (col. 41, line 30 where the icon is an augmented reality label; col. 27, line 3-29 where the identified information is overlaid; Figure 8, item 812; col. 28, line 54-66 where all of the identifiable information is identified, updated, overlaid and displayed).  
As per claim 5, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses wherein the generated augmented reality label is a textual label, and 
As per claim 12, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses a display device configured to display the modified base image (col. 10, line 55-57).  
As per claim 13, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses wherein the AIK device includes the display device (col. 10, line 55-57).  
As per claim 14, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses wherein the AIK device includes a camera configured to acquire the plurality of images of the area (col. 10, line 55-57 where the devices are mobile).  
As per claim 15, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses wherein the AIK device is a wearable device (col. 10, line 55-57 where the device could be a head mounted display).  
As per claim 17, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses wherein the pre-defined lighting sequence is emitted via infrared light (col. 5, line 43-57 where the optical beam could be infrared).  
As per claim 20, Bortz discloses an augmented intelligence and knowledge (AIK) device comprising: 
a camera configured to acquire a plurality of images of an area including a first emitor, the first emitor configured to emit a pre-defined lighting sequence in time series, the plurality of images being acquired in the time series (col. 40, line 50- col. 41, line 5 where the camera can take many images of an environment); 

generate a base image of the area based at least in part on the acquired plurality of images of the area (col. 41, line 11-15 where a visual scene of a real-world environment is presented); 
process the plurality of images to extract the pre-defined lighting sequence (col. 41, line 16-18 where an icon representative of a detected OTA which transmits identifying information; the identifying information is based on the pre-defined lighting sequence);
based at least in part on the extracted pre-defined lighting sequence, generate an augmented reality label (col. 41, line 30 where icon is an augmented reality label); and 
incorporate the augmented reality label into the base image to generate a modified image of the area (col. 41, line 30 where the icon is an augmented reality label); and 
a display device configured to display the modified image of the area (col. 10, line 55-57).  
As per claim 21, Bortz demonstrated all the elements as disclosed in claim 20, and further discloses wherein the ATK device is a wearable device (col. 10, line 55-57 where the device could be a head mounted display).  
As per claim 22, Bortz demonstrated all the elements as disclosed in claim 20, and further discloses wherein the AIK device is a mobile phone (col. 10, line 55-57 where the device could be a mobile phone).

Claim Rejections - 35 USC § 103

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) as applied to claim 1 above, and further in view of Aoyama et al. (US 10,303,945).  
As per claim 4, Bortz demonstrated all the elements as disclosed in claim 1.
It is noted Bortz does not explicitly teach wherein the first emitor is configured to emit the pre-defined lighting sequence in response to receiving data signals associated with the AIK device. However, this is known in the art as taught by Aoyama et al., hereinafter Aoyama. Aoyama discloses a display method in which the receiver 8011 (emitor) (Figure 18) receives information from the transmitter 8012 and, in response, transmits the information to the server 8013; the information could be light signals ([0346]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Aoyama into Bortz because Bortz discloses a method of sharing information in an augmented reality system and Aoyama further discloses a method of identifying additional information for the purpose of enhancing personized experiences.  
s 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) as applied to claim 1 above, and further in view of Mott et al. (US 9,432,421).
As per claim 6, Bortz demonstrated all the elements as disclosed in claim 1.
It is noted Bortz does not explicitly teach wherein the generating the modified image of the area includes filtering the base image of the area in response to the generated augmented reality label. However, this is known in the art as taught by Mott et al., hereinafter Mott. Mott discloses an augmented reality system in which features surround the point of interest is matched (col. 3, line 55- col. 7, line 7 where the matching is considered a filtering process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mott into Bortz because Bortz discloses a method of sharing information in an augmented reality system and Mott further discloses information of a point of interest could be selectively displayed for the purpose of enhancing personalized experience.
As per claim 9, Bortz demonstrated all the elements as disclosed in claim 1.
It is noted Bortz does not explicitly teach wherein the generated augmented reality label identifies a type of establishments in the area, and wherein the generating the modified image of the area includes overlaying a portion of the base image having the type of establishments. However, this is known in the art as taught by Mott. Mott discloses an augmented reality display system in which augmented reality labels are used (col. 4, line 49-53 where an icon or symbol of a landmark may be presented on the user device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mott into Bortz because Bortz discloses a method of sharing information in an augmented reality system and Mott further discloses information of a label of the POI could be displayed for the purpose of enhancing personalized experience.
As per claim 10, Bortz and Mott demonstrated all the elements as disclosed in claim 9, and Mott further discloses wherein the portion of the base image having the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mott into Bortz because Bortz discloses a method of sharing information in an augmented reality system and Mott further discloses information of a label content could be and advertisement for the purpose of enhancing personalized experience.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) as applied to claim 1 above, and further in view of Neustein et al. (US 10,008,039).
As per claim 16, Bortz demonstrated all the elements as disclosed in claim 15.
It is noted Bortz does not explicitly teach wherein the wearable device includes a contact lens. However, this is known in the art as taught by Neustein et al., hereinafter Neustein. Neustein discloses a wearable device for augmented reality display that could be contact lenses (col 5, line 54-55).

Allowable Subject Matter
Claims 7, 8, 11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
based at least in part on the extracted pre-defined lighting sequence. In replay, Bortz discloses identifying information associated with the first OTA is extracted from the optical beacon portion of that OTA’s optical data sequence and displayed in an augmented reality presentation (col. 28, line 11-15); since the information is by identifying, the data sequence is pre-defined.
Applicant argues Bortz does not teach the augmented reality label is incorporated into the based image. In reply, since the identified information is overlaid, it is incorporate into the based image (col. 27, line 3-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        February 21, 2022